Title: From George Washington to Captain Stephen Chambers, 15 March 1778
From: Washington, George
To: Chambers, Stephen



Sir
Head Quarters [Valley Forge] 15th March 1778

I received your favor of the 12th Instant and am well pleased with the account of your proceedings. I have ordered a party to march with Lieutenant Quin which I hope will make you so strong, as to answer most of the objects of your Command.
With respect to the Shoes, I think you should get them. You will procure them in a way, as little exceptionable as possible, giving receipts for the number that they may be paid for. It will also be necessary to keep note of the amount & the Soldiers names & Corps to whom you may have occasion to deliver any part of them, that they may be setled for.
The Horses which you mention we shall want, if we do not get them the Enemy will. You will therefore take such, as will answer either for the Regiments of Cavalry or Waggons, and give the owners receipts, describing the quality and size of each and affixing what you may consider a just and reasonable price, that it may be paid when applied for. I need not mention to you that Horses obtained in this way, do not come within the meaning of General Orders giving the benefit of captures in some instances to the Parties who make them. You will take a particular account of all you get and report the number and prices to me when you send ’em to Camp. If the Stallion you speak of is a good one for covering, it would perhaps be wrong to convert him to another use—In such case however, you must oblige the owner to send him into a more interior and secure part of the Country where the Enemy cannot get him. This business, as I mentioned in the case of the Shoes, you will also conduct in the best at the same time in the least exceptionable manner. I am Sir Your most Obet Servant

Go: Washington


P.S. you will let me know when you expect to return to Camp, and where it is likely to meet with you should I have occasion to write hereafter.

